DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 10/04/2019 has been deemed acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boufounos et al (US PUB. 20160258645, herein Boufounos).

	Regarding claim 1, Boufounos teaches A control system for controlling a heating ventilation and air conditioning (HVAC) system to condition an environment, comprising: 
an input interface configured to accept an input thermal state at a location of an occupant in the environment (0020 “an air-conditioning system generating a flow of fluid in a conditioned environment including a set of sensors for measuring values of the flow in the conditioned environment”) 
a processor (0019) configured to 
determine a target thermal state at one or multiple air vents (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0021 “including a user input interface for receiving a setpoint” Setpoints for air vents are determined.) connecting the HVAC system to the environment, such that the target thermal state at the air vents results in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to an airflow dynamics model (ADM) connecting uneven distribution of thermal states at different locations in the environment (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, Airflow dynamic modelling is used for controlling of vent angles. The model takes into account for uneven distribution of thermal states at different locations due to opening and closing of doors and windows for example.)
and determine control commands to one or multiple actuators of the HVAC system producing the target thermal state at the air vents (0035 “controlling one or combination of a vent angle”, actuation of the vents cause for changes in the vent angle.); 
and a control interface configured to submit the control commands to the actuators of the HVAC system (0054 “FIG. 1D shows a block diagram of a method for 

Regarding claim 8, Boufounos teaches the control system of claim 1.
 wherein the thermal state at each location in the environment includes a temperature vector and an airflow velocity vector (0017 “the airflow velocity and temperature field can be defined as value of 3D velocity vector and 1D temperature vector at discrete points in the controlled environment”), such that the distribution of values of thermal states at different locations in the environment includes distributions of the temperature field and distributions of the airflow field (0017 “At any time, airflow velocity and temperature field can be described as combination of temperature and velocities of the dominating structures of airflow. The strength of these dominant structures, measured by some norm, is not usually static in time. Information about the time evolution, i.e. the dynamics, of the dominant structures”).

Regarding claim 16, Boufounos teaches A method for controlling a heating ventilation and air conditioning (HVAC) system to condition an environment, comprising: 
accepting an input thermal state at a location of an occupant in the environment (0020 “an air-conditioning system generating a flow of fluid in a conditioned environment including a set of sensors for measuring values of the flow in the conditioned environment”); 
determining, by a processor (0019), a target thermal state at one or multiple air vents (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0021 “including a user input interface for receiving a setpoint” Setpoints for air vents are determined.) connecting the HVAC system to the environment, such that the target thermal state at the air vents results in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to an airflow dynamics model (ADM) connecting uneven distribution of thermal states at different locations in the environment (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, Airflow dynamic modelling is used for controlling of vent angles. The model takes into account for uneven distribution of thermal states at different locations due to opening and closing of doors and windows for example.); 
and determining, by the processor, control commands to one or multiple actuators of the HVAC system producing the target thermal state at the air vents (0035 “controlling one or combination of a vent angle”, actuation of the vents cause for changes in the vent angle.); 
and submitting the control commands to the actuators of the HVAC system (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle…to maintain set point at certain location in the room”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-6, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393).

Regarding claim 2, Boufounos teaches the control system of claim 1.
 Boufounos further teaches wherein the processor determines the target thermal state at the air vents based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint (0019 “selecting, from a set of models of the airflow predetermined for the conditioned environment, a model of airflow corresponding to the selected regime; modeling the airflow using the selected model;… steps of the method are performed using at least one processor of a controller.”, the selected airflow dynamics model is used as the model for the processor based calculations. The processor based calculations correspond to the computational fluid dynamics and the ADM is the constraint since it is the one being modelled.), and the input thermal state at the location of the occupant [and the target thermal state at the air vents] as boundary conditions on the distribution of thermal states in the environment (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, Boundary conditions on the distribution of thermal states in the environment are found. Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used for determination of boundary conditions.)

Van den Berghe teaches and the target thermal state at the air vents (Boufounos in 0045 0029, 0054 and 0021 teaches user defined setpoints at the air vents) as boundary conditions (0079 “information can be used to set boundary conditions for the simulation... information provided by the user” information provided by a user is used for boundary conditions. Boufounos teaches target thermal state at the air vents data provided by the user. The combination of Boufounos and van den Berghe allow for Boufounos’ user data to be used for determining the boundary conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos with the simulation modelling of a space teachings of van den Berghe because both references are directed towards simulation modelling of three dimensional space for air flow understanding and because van den Berghe teaches a means for automating the computer fluid dynamics modelling in a manner that reduces or eliminates the need for experts (0014). 

Regarding claim 3, Boufounos and van den Berghe teach the control system of claim 2.
Boufounos further teaches wherein the ADM represents the dynamics of the air in the environment using Navier-Stokes equations (0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled airflow.”, 0106 “the generation of a sparsity basis for the dynamic regimes is done via POD and DMD…denote a set of different configurations (parameters/boundary conditions). For each configuration, some embodiments with heat transfer equations describing changes on physical properties of heat transfer and motion of the air (0026 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, 0026 explains an evaporator which works based on heat transfer equations that describe the change to the physical properties and motion of the air. The evaporator is part of the air conditioning system and the overall air conditioning system is part of the flow dynamics model and thus the model takes into account the heat transfer equations that dictate the evaporator and the overall air conditioning system.), wherein the CFD calculation solves the Navier-Stokes equations with heat transfer equations to produce the target thermal state at the air vents resulting in the input thermal state at the location of the occupant (0087 “The set of regimes 655 and corresponding set of models 660 can be predetermined offline using various simulation”, 0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled airflow.”, 0054 “determines the vent angle using the updated model” the model which uses Navier-stokes equation and heat transfer equations is simulated and used for controlling the operations of the air conditioning system including producing the target thermal state at the air vents.)

Regarding claim 4, Boufounos and van den Berghe teach the control system of claim 2.
Boufounos further teach wherein the processor determines the control commands by optimizing a cost function of an operation of the HVAC system (0018 “In this virtual control problem, the control inputs include the coefficients of the simpler model, and the output  subject to constraints on the input thermal state at the location of the occupant (0055 “the model of the airflow dynamics, such that the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window”, Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used as constraints in the model which is used for cost function optimization.), constraints on dynamics of the HVAC system represented by an HVAC model (0026 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, An evaporator is part of the air conditioning system. The air conditioning system operation dynamics are constraints in the model which is used for cost function optimization.), and constraints on dynamics of airflow in the environment represented by the ADM (0018 “In this virtual control problem, the control inputs include the coefficients of the simpler model, and the output of the virtual control is performance measurement determined for the system according to the simpler model with input coefficients. The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”, 0019 “controlling the operation of the air-conditioning system using the modeled airflow.”, cost optimization is done using the airflow dynamics model and thus is constrained by it.)

the control system of claim 4.
Boufounos further teaches wherein the optimization of the cost function (0018 “The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”) minimizes energy consumption of the HVAC system (0049 “one of the objectives of the controller is to optimize the performance of the system measured in accordance with a metric of performance. Examples of the metric include, but are not limited to, an energy consumed by the system during the operation”).

Regarding claim 6, Boufounos and van den Berghe teach the control system of claim 4.
Boufounos further teaches wherein the optimization of the cost function is performed iteratively based on a sensitivity of the cost function to the operation of the HVAC system (0072 “the optimization 220 includes minimizing a cost function”, 0075 “the optimization 220 of the cost function is performed on-line during the operation of the air-conditioning system. For example, one embodiment optimizes the cost function using a gradient descent with numerical evaluation of the gradient of the cost function”, 0053 The cost function is something that is sensitive to the operation of the HVAC system. A gradient descent calculation is performed for the cost function. Gradient descent is an iteratively performed calculation.) 

Regarding claim 17, Boufounos teaches the method of claim 16.
Boufounos further teaches further comprising determining the target thermal state at the air vents based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint (0019 “selecting, from a set of models of the airflow predetermined for the conditioned environment, a model of airflow corresponding to the selected regime; modeling the airflow using the selected model;… steps of the method , and the input thermal state at the location of the occupant [and the target thermal state at the air vents] as boundary conditions on the distribution of thermal states in the environment (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, Boundary conditions on the distribution of thermal states in the environment are found. Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used for determination of boundary conditions.)
While Boufounos teaches target thermal state at air vents as shown in the rejection of claim 16 above, Boufounos does not teach and the target thermal state at the air vents as boundary conditions.
Van den Berghe teaches and the target thermal state at the air vents (Boufounos in 0045 0029, 0054 and 0021 teaches user defined setpoints at the air vents) as boundary conditions (0079 “information can be used to set boundary conditions for the simulation... information provided by the user” information provided by a user is used for boundary conditions. Boufounos teaches target thermal state at the air vents data provided by the user. The combination of Boufounos and van den Berghe allow for Boufounos’ user data to be used for determining the boundary conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos with the simulation modelling of a space teachings of van den Berghe because both references are directed towards simulation modelling of three dimensional space for air flow understanding and because van den Berghe teaches a means for automating the 

Regarding claim 18, Boufounos and van den Berghe teach the method of claim 17.
Boufounos further teaches wherein the ADM represents the dynamics of the air in the environment using Navier-Stokes equations (0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled airflow.”, 0106 “the generation of a sparsity basis for the dynamic regimes is done via POD and DMD…denote a set of different configurations (parameters/boundary conditions). For each configuration, some embodiments use simulation data for the Boussinesq (or Navier -Stokes) equations”, 0087 “The set of regimes 655 and corresponding set of models 660 can be predetermined offline using various simulation”) with heat transfer equations describing changes on physical properties of heat transfer and motion of the air (0026 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, 0026 explains an evaporator which works based on heat transfer equations that describe the change to the physical properties and motion of the air. The evaporator is part of the air conditioning system and the overall air conditioning system is part of the flow dynamics model and thus the model takes into account the heat transfer equations that dictate the evaporator and the overall air conditioning system.), wherein the CFD calculation solves the Navier-Stokes equations with heat transfer equations to produce the target thermal state at the air vents resulting in the input thermal state at the location of the occupant (0087 “The set of regimes 655 and corresponding set of models 660 can be predetermined offline using various simulation”, 0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled 

Regarding claim 19, Boufounos and van den Berghe teach the method of claim 17.
Boufounos further teaches further comprising determining the control commands by optimizing a cost function of an operation of the HVAC system (0018 “In this virtual control problem, the control inputs include the coefficients of the simpler model, and the output of the virtual control is performance measurement determined for the system according to the simpler model with input coefficients. The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”, 0019 “controlling the operation of the air-conditioning system using the modeled airflow.”, control commands are found using a model by reducing a cost function.) subject to constraints on the input thermal state at the location of the occupant (0055 “the model of the airflow dynamics, such that the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window”, Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used as constraints in the model which is used for cost function optimization.), constraints on dynamics of the HVAC system represented by an HVAC model (0026 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, An evaporator is part of the air conditioning system. The air conditioning system operation dynamics are constraints in the model which is used for cost function optimization.), and constraints on dynamics of airflow in the environment represented by the ADM (0018 “In this virtual control problem, the control inputs include the coefficients of the simpler model, and the output of the virtual control is performance measurement determined for the system according to the simpler model with input coefficients. The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”, 0019 “controlling the operation of the air-conditioning system using the modeled airflow.”, cost optimization is done using the airflow dynamics model and thus is constrained by it.)

Regarding claim 20, Boufounos and van den Berghe teach the method of claim 19. Boufounos further teaches wherein the optimization of the cost function (0018 “The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”) minimizes energy consumption of the HVAC system (0049 “one of the objectives of the controller is to optimize the performance of the system measured in accordance with a metric of performance. Examples of the metric include, but are not limited to, an energy consumed by the system during the operation”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Nabi et al (NPL Adjoint based optimization of displacement ventilation flow, July 2017, herein Nabi)

Regarding claim 7, Boufounos and van den Berghe teach the control system of claim 6. 
While Boufounos teaches the cost function (0072) Boufounos and van den Berghe do not teach wherein the cost function is optimized using a direct-adjoint-looping (DAL) method.
wherein the cost function is optimized using a direct-adjoint-looping (DAL) method (page 15 second to last paragraph, “We employ the DAL method to optimize the cost function”, page 3 last paragraph “Direct-Adjoint-Looping (DAL)”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos and the simulation modelling of a space teachings of van den Berghe with the direct adjoint looping method of Nabi because the references are all directed towards model based HVAC control systems and because Nabi teaches a means for identifying flow regimes with the desired air quality, thermal comfort and energy consumption (last paragraph page 2). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of Kwon et al (US PUB. 20200200414, herein Kwon). 

Regarding claim 9, Boufounos teaches the control system of claim 1. 
Boufounos further teaches wherein the thermal state at each location in the environment includes a temperature vector, an airflow velocity vector (0017 “the airflow velocity and temperature field can be defined as value of 3D velocity vector and 1D temperature vector at discrete points in the controlled environment”), [and a humidity vector], such that the distribution of values of thermal states at different locations in the environment includes distributions of the temperature field, distributions of the airflow field (0017 “At any time, airflow velocity and temperature field can be described as combination of temperature and velocities of the dominating structures of airflow. The strength of these dominant structures, measured by some norm, is not usually static in time. Information about the time evolution, i.e. the dynamics, of the dominant structures”), [and distributions of the humidity field].

Kwon does teach and a humidity vector (0019 “humidity data of the past predetermined period from a scalar into a direction vector”)
and distributions of the humidity field (0011 “receiving temperature data and humidity data indicating indoor temperature and humidity”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos with the humidity vector teachings of Kwon because the cited references are all directed towards automatic control systems of HVAC systems and because Kwon teaches that by calculating the humidity in a vector this allows for optimal temperature calculations (0019). 

Claim 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of McNamara et al (US PUB. 20210011443, herein McNamara) in further view of van den Berghe (US PUB. 20150142393).

Regarding claim 10, Boufounos teaches the control system of claim 1, further comprising: 
a memory (0020) configured to 
store the ADM (0021); 
and store an HVAC model connecting thermal states at the air vent with states of the actuators of the HVAC system (0026 0021 “an air-conditioning system, including… an evaporator…a memory storing…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, 0020, 0054 “determines the vent angle using the updated model 110. The vent angle optimizes the air flow”, HVAC model is part of the overall model and is stored in memory. Vents 
wherein the processor (0019) configured to 
estimate the current thermal state at the location of the occupant (0094 “the selected model is further solved to estimate the values of the airflow, and the estimated values are compared 770 to the measured values 730 of the airflow”) using the ADM model with boundary conditions (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, Boundary conditions on the distribution of thermal states in the environment are found. Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used for determination of boundary conditions.) [determined by a current thermal state at the air vents];
determine the target thermal state at the air vents  (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0021 “including a user input interface for receiving a setpoint” Setpoints for air vents are determined) resulting in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to the ADM (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent ; 
and determine the control commands updating the states of the actuator to result in the target thermal state at the air vents according to the HVAC model (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room…determines the vent angle using the updated model 110. The vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system”, 0026, 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system” the HVAC model is part of the overall model and is used for determining control commands for the actuation of the vent to the proper angle.)
Boufounos does not teach store a thermal comfort model (TCM) connecting a current thermal state at the location of the occupant with the input thermal state at the location of the occupant changing a current thermal comfort of the occupant to a desired thermal comfort, wherein the input interface is configured to accept data indicative of the current thermal comfort of the occupant, using the ADM model with boundary conditions (taught by Boufounos as shown above) determined by a current thermal state at the air vents, submit the current thermal state at the location of the occupant and the current thermal comfort of the occupant to the TCM to produce the input thermal state at the location of the occupant.
McNamara does teach store a thermal comfort model (TCM) (0188 “a model for managing occupant comfort”) connecting a current thermal state at the location of the occupant with the input thermal state at the location of the occupant (0214 “model generator 1714 determines to maintain occupant comfort based on the training data (i.e., T.sub.sp,g is an optimal temperature for zone 1506 given current conditions in zone”, 0126 “temperature sensors…monitor or control a variable state or condition within building zone”) changing a current thermal comfort of the occupant to a desired thermal comfort (0188 “The control signals generated by zone controller 1504 can be based on adjusted zone setpoints for zone…To determine the adjusted zone setpoints, zone controller 1504 can adjust zone group setpoints provided by supervisory controller 1526 based on a model for managing occupant comfort in zone”.)
wherein the input interface is configured to accept data indicative of the current thermal comfort of the occupant (0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort”)
submit the current thermal state at the location of the occupant and the current thermal comfort of the occupant to the TCM  to produce the input thermal state at the location of the occupant (0214 “model generator 1714 determines to maintain occupant comfort based on the training data (i.e., T.sub.sp,g is an optimal temperature for zone 1506 given current conditions in zone”, 0126 “temperature sensors…monitor or control a variable state or condition within building zone”, 0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort. These indications of occupant comfort can be utilized by model generator 1714 when generating a setpoint adjustment model used to maintain occupant comfort... zone temperature setpoints can be determined by scaling and adjusting the zone group temperature setpoints based on occupant preferences as illustrated by series” Current thermal state data and occupant thermal comfort are inputted into the model to determine setpoints. Setpoints correspond to input thermal state at the location of the occupant.)

Boufounos and McNamara do no teach using the ADM model with boundary conditions (taught by Boufounos as shown above) determined by a current thermal state at the air vents.
Van den Berghe further teaches using the ADM model with boundary conditions (taught by Boufounos as shown above) determined by a current thermal state at the air vents (0079 “information can be used to set boundary conditions for the simulation... information provided by the user” information provided by a user is used for boundary conditions. Boufounos teaches target thermal state at the air vents data provided by the user. The combination of Boufounos and van den Berghe allow for Boufounos’ user data to be used for determining the boundary conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos and the comfort modelling teachings of McNamara with the simulation modelling of a space teachings of van den Berghe because the references are directed towards modelling for HVAC control systems and because van den Berghe teaches a means for automating the computer fluid dynamics modelling in a manner that reduces or eliminates the need for experts (0014). 

Regarding claim 11, Boufounos, McNamara and van den Berghe teach the control system of claim 10.
 Boufounos further teaches wherein the processor (0019) is configured to determine current thermal state at the air vent using the HVAC model with current states of the actuators of the HVAC system (0054 “determines the vent angle using the updated model 110. The vent angle optimizes the air flow, which in turn can reduce the setpoint” setpoint, which corresponds to the thermal state is determined based on vent angle which corresponds with the current state of the actuators since vents are moved to change their angle.)

Regarding claim 12, Boufounos, McNamara and van den Berghe teach the control system of claim 10.
McNamara further comprising a biometric sensor configured to determine the current thermal comfort of the occupant based on biometrics of the occupant (0161 “user devices such as smartphone 558 and wearable device 559 can be configured to provide feedback about building 10 and/or user 550 to BMS 400 automatically. For example, wearable device 559 can be configured to sense various biometric information related to user 550 (e.g., heart rate, body temperature) and provide such information” thermal comfort is explained as being established for example from user biometric data.)

Regarding claim 13, Boufounos, McNamara and van den Berghe teach the control system of claim 12.
McNamara further teaches wherein the biometric sensor includes one or combination of a remote photoplethysmography (RPPG) sensor for measuring one or more vital signs of the occupant, a wearable device for measuring the one or more vital signs of the occupants, and a camera for determining gestures of the occupant indicative of the thermal comfort of the occupant (0161 “user devices such as smartphone 558 and wearable device 559 can be configured to provide feedback about building 10 and/or user 550 to BMS 400 automatically. For example, wearable device 559 can be configured to sense various biometric information related to user 550 (e.g., heart rate, body temperature) and 

Regarding claim 14, Boufounos, McNamara and van den Berghe teach the control system of claim 10.
 wherein the input interface is configured to receive labels of the current thermal comfort provided by the occupant (0161 “user 550 may provide input to BMS 400 via interface 1000 to indicate that it is too hot in the office space.”). 

Regarding claim 15, Boufounos, McNamara and van den Berghe teach the control system of claim 10.
Boufounos and McNamara teach wherein the processor is further configured to update the TCM based on the current thermal state at the location of the occupant (McNamara, 0204 “additional training data can be determined by zone controller 1504 for generating /updating the setpoint adjustment model. As additional training data is gathered, the setpoint adjustment model can be refined as to more accurately model occupant comfort for various conditions.” The setpoint which corresponds to the thermal state at the location of the occupant is used for updating a comfort model) determined using the ADM (Boufounos, 0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, modification of setpoints occurs using the ADM of Boufounos) and the current thermal comfort of the occupant (McNamara, 0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large 
Relevant Prior Art
	Flaherty et al (US PUB.20150369507) has been deemed relevant prior art since the Flaherty et al is directed towards model based HVAC control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116